925 F.2d 488
61 Fair Empl.Prac.Cas.  1288, 288 U.S.App.D.C. 257
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.EQUAL EMPLOYMENT OPPORTUNITY COMMISSIONv.DISTRICT OF COLUMBIA DEPARTMENT OF HUMAN SERVICES, Appellant.
No. 90-7065.
United States Court of Appeals, District of Columbia Circuit.
Jan. 31, 1991.

Before MIKVA, Chief Judge, and SENTELLE and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to vacate district court judgment and remand to district court with a direction to dismiss, it is


2
ORDERED that the motion be granted.  The district court's order filed January 31, 1990, is vacated and the case is remanded with instructions to dismiss.    See United States v. Munsingwear, 340 U.S. 36, 39-40 (1950).  The parties' settlement of their dispute has rendered this case moot.    See Ruiz v. Estelle, 688 F.2d 266 (5th Cir.1982) (partial vacatur, limited to issue parties had settled), cited with approval in Clarke v. United States, 915 F.2d 699, 706 (D.C.Cir.1990)( (en banc).


3
The Clerk is directed to issue forthwith a certified copy of this order to the district court in lieu of formal mandate.